           Case 1:19-cv-02892-JPB Document 40 Filed 04/15/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 VERINT AMERICAS INC., d/b/a
 FORESEE RESULTS,
                    Plaintiff,
          v.                               Civil Action No. 1:19-cv-02892-JPB

 THE REGENTS OF THE
 UNIVERSITY OF MICHIGAN,
                    Defendant.

          THE PARTIES’ JOINT STATUS UPDATE ON THE MOOTNESS
                ISSUE AND PROPOSED BRIEFING SCHEDULE

      Pursuant to this Court’s March 17th Order (ECF No. 39), The Regents of the

University of Michigan (“U-M”) and Verint Americas Inc. (“Verint”) (collectively,

the “Parties”) provide the Court with a status update regarding the mootness issue

and propose a briefing schedule.

     I.        BACKGROUND
      This action requests cancellation of U.S. Trademark Registration Nos.

2,127,772 and 2,122,752 (collectively, the “Registered Trademarks”), a declaration

of trademark misuse and a declaration that Verint does not infringe the Registered

Trademarks. This Court previously granted U-M’s Motion to Dismiss, explicitly

limiting its ruling to Eleventh Amendment sovereign immunity grounds. (ECF No.

29 at 8 and n.4.)
         Case 1:19-cv-02892-JPB Document 40 Filed 04/15/21 Page 2 of 6




       Verint appealed to the Eleventh Circuit. (ECF No. 31.) Shortly before oral

argument, U-M assigned the Registered Trademarks to a non-party private entity,

the American Customer Satisfaction Index, LLC (“ACSI”). Subsequently, the

Parties jointly moved the Eleventh Circuit to postpone the scheduled oral argument

to allow time for the Parties to consider whether the assignment of the Registered

Trademarks rendered the Eleventh Amendment issues (the only issues raised on

appeal) moot. Rather than postpone the oral argument, the Eleventh Circuit vacated

this Court’s dismissal order and remanded for this Court to “consider the effect of

the University of Michigan’s assignment of the trademarks in the first instance.”

See Order on Joint Mot. to Postpone Oral Arg. at 2, Verint Americas Inc. v. The

Regents of the Univ. of Mich., No. 20-11193 (11th Cir. Mar. 16, 2021).

       This Court then ordered the Parties to “provide the Court with a status

update regarding the mootness issue and a proposed briefing schedule.” (ECF No.

39.)

   II.       STATUS UPDATE
       The parties have met repeatedly to address the Court’s order. Verint has

agreed not to oppose a motion to dismiss U-M as a party and to substitute ACSI.

Furthermore, ACSI—in its agreement with U-M to take an assignment of the




                                          2
            Case 1:19-cv-02892-JPB Document 40 Filed 04/15/21 Page 3 of 6




Registered Trademarks—agreed to consent to substitution for U-M in this

proceeding.

         Accordingly, the Parties agree and jointly advise the Court that, upon

dismissal of U-M from this case, the Court need not address the mootness issue.

     III.       THE PARTIES’ PROPOSED BRIEFING SCHEDULE
         Pursuant to the Court’s March 17th Order, the Parties propose the following

briefing schedule:

                       Event                                              Deadline

    U-M files its Unopposed Motion to
    Substitute ACSI for U-M under Fed. R.                      Thursday, April 22, 2021
    Civ. P. 25(c) and to Dismiss U-M
    ACSI responds to the proposed
    substitution under Fed. R. Civ. P.                           Thursday, May 6, 2021
    25(c)1
    Court rules on U-M’s Motion to
    Dismiss U-M and Substitute ACSI for                    [to be determined by the Court]
    U-M
    Verint files its amended complaint                   +30 days after the Court’s order on
                                                                     substitution
    ACSI responds to Verint’s amended                    +21 days after Verint’s filing of its
    complaint                                                   amended complaint




1
  ACSI has agreed to consent to the substitution, but, as ACSI is not a party to or represented by counsel
in this action, this proposed schedule affords ACSI an opportunity to be heard.

                                                     3
        Case 1:19-cv-02892-JPB Document 40 Filed 04/15/21 Page 4 of 6




  IV.       CONCLUSION
      The Parties respectfully request the Court to adopt the proposed briefing

schedule.


Dated: April 15, 2021                         Respectfully submitted,


/s/ Lawrence K. Nodine                       /s/ Stephen M. Schaetzel
Lawrence K. Nodine                           Stephen M. Schaetzel
Georgia Bar No. 545250                       Georgia Bar No. 628653
nodinel@ballardspahr.com                     SSchaetzel@mcciplaw.com
Richard W. Miller                            Robert J. Leonard
Georgia Bar No. 065257                       Georgia Bar No. 303694
millerrw@ballardspahr.com                    RLeonard@mcciplaw.com
Chittam U. Thakore                           Meunier Carlin & Curfman LLC
thakorec@ballardspahr.com                    999 Peachtree Street NE, Suite 1300
Georgia Bar No. 890965                       Atlanta, Georgia 30309
Alan White                                   Telephone: (404) 645-7700
Georgia Bar No. 410546                       Facsimile: (404) 645-7707
whiteda@ballardsphar.com
Ballard Spahr LLP                            Counsel for Plaintiff
999 Peachtree Street NE, Suite 1600
Atlanta, Georgia 30309
Telephone: (404) 420-9300
Facsimile: (404) 420-9301

Counsel for Defendant




                                         4
        Case 1:19-cv-02892-JPB Document 40 Filed 04/15/21 Page 5 of 6




                      CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that THE PARTIES’ JOINT

STATUS UPDATE ON THE MOOTNESS ISSUE AND PROPOSED

BRIEFING SCHEDULE complies with the font and point selection approved by

the Court in LR 5.1(B). The foregoing was prepared using Microsoft Word

processing system using the 14-point Times New Roman font.

                                                /s/ Lawrence K. Nodine
                                                Lawrence K. Nodine
                                                (Georgia Bar No. 545250)
                                                nodinel@ballardspahr.com
                                                Ballard Spahr LLP

                                                Counsel for Defendant




                                       5
         Case 1:19-cv-02892-JPB Document 40 Filed 04/15/21 Page 6 of 6




                            CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2021, a true and correct copy of THE

PARTIES’ JOINT STATUS UPDATE ON THE MOOTNESS ISSUE AND

PROPOSED BRIEFING SCHEDULE was electronically filed with the Clerk of

Court using CM/ECF, which will automatically send an e-mail notification of the

filing to all attorneys of record in this case.

                                                    /s/ Lawrence K. Nodine
                                                    Lawrence K. Nodine
                                                    (Georgia Bar No. 545250)
                                                    nodinel@ballardspahr.com
                                                    Ballard Spahr LLP

                                                    Counsel for Defendant




                                             6
